JUSTICE KEENAN, with whom JUSTICE LACY joins,
dissenting.
I fully agree with the majority’s conclusions that the two sentences at issue in this case are clear and unambiguous, and that both must be given effect in accordance with their plain language. The majority’s interpretation of these sentences, however, contravenes the very principles it espouses, because that interpretation renders the second of the two sentences wholly meaningless and without effect.
First, although it professes to apply the plain meaning of Code § 3 8.2-2206 (F), the majority simply disregards portions of the statute. The majority holds that neither the insurer nor the uninsured motorist is entitled to control the actions of the other. It rejects the contention that Code § 38.2-2206(F) allows the uninsured motorist to control the litigation, because, it says, this would render “virtually meaningless” the first sentence at issue, which permits the insurer to “file pleadings and take other action allowable by law.” In effect, however, the majority’s interpretation reads the second sentence out of existence.
The two sentences at issue are not contradictory, nor does either render the other meaningless. Instead, the first sentence broadly confers rights upon the insurer; the second sentence limits the application of those rights. Paraphrased, the two sentences provide, “The insurer shall have certain rights, except that the exercise of these rights shall not prevent the uninsured motorist from taking any action in his own interest.”
Here, the trial court was required to resolve the conflicting demands of State Farm, which desired to litigate the defenses potentially available to defeat Cuffee’s claim, and of Sivels, who believed that admitting liability was an “action in [her] own interest.” The means of resolving this conflict has been provided *16by the legislature, in plain language, in the relevant portion of Code § 38.2-2206(F). Where the conflict is irreconcilable, the statute mandates that the rights of the uninsured motorist shall prevail.
This statutory allocation of rights forestalls the “chaos” that would result if the insurer and uninsured motorist are allowed to assume inconsistent positions at trial. In failing to acknowledge that the statute means what it says, the majority’s ruling unleashes the chaos the legislature sought to avoid, and leaves trial courts without guidance, either legislative or judicial, by which to resolve these conflicting interests.
Second, the majority fails to recognize that the trial court’s decision comported with the legislative restriction imposed by the first sentence in the disputed portion of Code § 38.2-2206(F). That provision specifies that the insurer may take only such action as is “allowable by law.” The trial court correctly held that it was bound by Sivels’s unqualified admission of liability, so that State Farm was barred from presenting evidence on the issues of contributory negligence and assumption of the risk, which would have related solely to the excluded matter. See Eubank v. Spencer, 203 Va. 923, 925, 128 S.E.2d 299, 301 (1962). Continued litigation by State Farm on the issue of liability clearly would not have been an action “allowable by law.”
Unless a literal construction of statutory language would result in “internally conflicting statutory provisions amounting to a manifest absurdity, the ‘courts cannot [adopt] a construction which amounts to holding the legislature did not mean what it has actually expressed.’” Dairyland Ins. Co. v. Sylva, 242 Va. 191, 194, 409 S.E.2d 127, 129 (1991) (quoting Watkins v. Hall, 161 Va. 924, 930, 172 S.E. 445, 447 (1934)). Despite its holding that the two sentences at issue are facially unambiguous, the majority fails to adhere to their plain meaning, in violation of elementary principles.
“If the language of a statute is plain and unambiguous, and its meaning perfectly clear and definite, effect must be given to it regardless of what courts think of its wisdom or policy. In such cases courts must find the meaning within the statute itself.” Temple v. City of Petersburg, 182 Va. 418, 423, 29 S.E.2d 357, 358 (1944). If the result mandated by the language of Code § 38.2-2206(F) is claimed to be unwise or unjust, “the fault, if any, should be corrected by the General Assembly, not by this *17Court.” Gonzalez v. Fairfax Hosp. Sys., Inc., 239 Va. 307, 310-11, 389 S.E.2d 458, 460 (1990).
Accordingly, I would affirm the trial court’s judgment.